   8:20-cv-00208-JFB-CRZ Doc # 29 Filed: 02/26/21 Page 1 of 2 - Page ID # 83




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JEREMY BARNHILL,

                   Plaintiff,                             8:20CV208

      vs.
                                                            ORDER
BOSSELMAN PUMP AND PANTRY,
INC.,

                   Defendant.



      Plaintiff Jeremy Barnhill was served with discovery in September of 2020.
Defendant granted Plaintiff’s request for additional time to respond, but Plaintiff
did not timely respond in accordance with that extension. Instead, Plaintiff’s
former counsel moved to withdraw and was granted leave to do so on December
1, 2020.

      After new counsel entered an appearance for Plaintiff on December 31,
2020, Defendant Bosselman again requested discovery responses. Plaintiff did
not respond by the new and extended deadline provided by Defendant to
Plaintiff. At defense counsel’s request, the Court ordered that a telephonic
hearing would be held on February 25, 2021. In addition to notice through the
court’s electronic filing system, my chambers sent an email to Plaintiff’s counsel
notifying him of the hearing date and time and providing the calling instructions to
participate.

      The hearing began today as scheduled. The court and counsel waited ten
minutes for Plaintiff’s counsel to join, but he did not. (Filing No. 28). And even
after the minutes and audio file of that hearing were docketed and sent to
   8:20-cv-00208-JFB-CRZ Doc # 29 Filed: 02/26/21 Page 2 of 2 - Page ID # 84




counsel, he has not contacted the court to explain his absence or inability to
attend.

      Accordingly,

      IT IS ORDERED that Plaintiff Jeremy Barnhill is given until March 18, 2021
      to show cause why the court should not dismiss his claims for want of
      prosecution. Plaintiff’s failure to timely comply with this order may result in
      dismissal of all his claims against Defendant Bosselman Pump and Pantry,
      Inc. without further notice.


      February 26, 2021.
                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge




                                         2
